       Case 1:19-cv-03076-SMJ     ECF No. 49    filed 02/24/21   PageID.245 Page 1 of 3



                                                                                  FILED IN THE
1                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



2                                                                        Feb 24, 2021
                                                                             SEAN F. MCAVOY, CLERK

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     ROBERT LARAMIE GOMES,                       No. 1:19-cv-03076-SMJ
5
                               Plaintiff,
6                                                ORDER DENYING MOTIONS
                  v.                             FOR RECONSIDERATION
7
     COUNTY OF YAKIMA, SANDRA
8    BESS, KRISTINA TREVINO,
     YAKIMA COUNTY JAIL, YCDOC,
9    LEGAL RECORDS DIVISION, and
     MENTAL HEALTH DEPARTMENT,
10
                               Defendants.
11

12         Before the Court, without oral argument, are Plaintiff’s two Motions for

13   Reconsideration, ECF Nos. 47 & 48. Having reviewed the filings and the record in

14   this matter, the Court is fully informed and denies the motions.

15         On August 25, 2020, the Court dismissed this action for failure to state a

16   claim upon which relief may be granted and entered judgment. ECF Nos. 40, 41.

17   On December 17, 2020, the Court denied Plaintiff’s request to reopen this case,

18   finding that he had failed to show good cause for his failure to prosecute this action

19   and, contrary to Plaintiff’s assertions, he had failed to state a claim upon which

20   relief may be granted. ECF No. 46.




     ORDER DENYING MOTIONS FOR RECONSIDERATION – 1
       Case 1:19-cv-03076-SMJ     ECF No. 49    filed 02/24/21   PageID.246 Page 2 of 3




1          Plaintiff has now twice asked the Court to reconsider the decision not to

2    reopen this case. ECF Nos. 47, 48. He contends that because he contracted COVID-

3    19, became homeless following his release from jail in July 2020, and tried to gain

4    admission to a treatment facility during the COVID-19 pandemic, the Court should

5    allow him to reopen this case. ECF No. 48 at 1.

6          On July 22, 2020, the Court dismissed Plaintiff’s First Amended Complaint

7    with leave to amend, ECF No. 39. A copy of this Order was mailed to Plaintiff at

8    the address he provided and was not returned as undeliverable. Plaintiff admits that,

9    after his release from jail in early July 2020, he received notice of documents sent

10   to the address he provided for at least a month. ECF No. 48 at 1.

11         A motion for reconsideration may be reviewed under either Federal Rule of

12   Civil Procedure 59(e) (motion to alter or amend a judgment) or 60(b) (relief from

13   judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). “A

14   district court may properly reconsider its decision if it ‘(1) is presented with newly

15   discovered evidence, (2) committed clear error or the initial decision was manifestly

16   unjust, or (3) if there is an intervening change in controlling law.’” Smith v. Clark

17   Cty. Sch. Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting Sch. Dist. No. 1J, 5 F.3d

18   at 1263). “There may also be other, highly unusual, circumstances warranting

19   reconsideration.” Sch. Dist. No. 1J, 5 F.3d at 1263.

20         Petitioner has not presented newly discovered evidence, demonstrated that




     ORDER DENYING MOTIONS FOR RECONSIDERATION – 2
       Case 1:19-cv-03076-SMJ     ECF No. 49   filed 02/24/21   PageID.247 Page 3 of 3




1    the Court committed clear error, or shown that either the Order dismissing this

2    action or the Order denying his request to reopen the cases was manifestly unjust.

3    There has also been no intervening change in controlling law, and Plaintiff pleads

4    no other circumstances warranting reconsideration. Id. Accordingly, Plaintiff’s

5    Motions for Reconsideration, ECF Nos. 47 & 48, are denied.

6          Accordingly, IT IS HEREBY ORDERED:

7          1.     Plaintiff’s Motions for Reconsideration, ECF Nos. 47 & 48, are

8                 DENIED.

9          2.     The file shall REMAIN closed.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide a copy to pro se Plaintiff.

12         DATED this 24th day of February 2021.

13

14                       _________________________
                         SALVADOR MENDOZA, JR.
15                       United States District Judge

16

17

18

19

20




     ORDER DENYING MOTIONS FOR RECONSIDERATION – 3
